Citation Nr: 1431327	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge in a December 2009 Travel Board hearing.  A transcript of the hearing is of record. 

When this matter was before the Board in April 2013, the Board denied service connection for a psychiatric disability, to include as due to a service-connected disability.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2014 order, granted the parties' joint motion for remand, vacating the Board's April 2013 decision and remanding the case for compliance with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the RO is currently processing an appeal as to other issues 
via the electronic claims file (VBMS), and the Veteran has been notified of his right to review by a Decision Review Officer or via the traditional appeals process.  Moreover, additional evidence was submitted in conjunction with that claim.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement (NOD) via letter to the Veteran and input that information into the VACOLS tracking system.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

The present appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 joint motion for remand, the parties determined that the Board erred by relying on an October 2011 VA examination report and a September 2012 addendum opinion that were inadequate for rating purposes.  Specifically, the parties found that the examiner did not fully explain how her medical opinion 
was reached in the October 2011 VA examination report, and that, because her September 2012 addendum opinion contained the phrase "it is possible," it was speculative in nature and did not contain sufficient additional rationale or supporting data upon which an opinion could be based.  The parties determined that a new VA examination was needed to obtain an opinion regarding direct service connection and secondary service connection.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Accordingly, the Board will remand this matter for compliance with the Court's January 2014 order granting the parties' joint motion to remand.  

However, the Board notes that the prior VA examiner's opinion concerning direct service connection contemplated statements from the Veteran's brother of in-service nervous breakdowns, statements that the Board had discounted.  

As was noted in the now vacated decision, although the Veteran and his brother contend the Veteran suffered from nervous breakdowns during service and was hospitalized for that disorder for months, such contentions are not supported by 
the other evidence of record.  The Veteran's service treatment records reveal no complaints or findings regarding any psychiatric disability, and no psychiatric abnormality was noted on separation examination in July 1956.  While the Veteran's brother alleges the statement from the Veteran's wife during his 1967 hospitalization concerning the lack of prior psychiatric treatment was based on her lack of knowledge of the Veteran's in service treatment, the Board notes that the Veteran's mother made no mention that the Veteran had a psychiatric disorder in her August 1956 statement.  Likewise, in his initial claim for service connection filed in July 1956, the Veteran made no mention of a psychiatric disorder, and in his 1968 claim, the Veteran made no mention of in-service psychiatric treatment.  The Veteran's brother is attempting to recall events that purportedly happened to the Veteran while in service, during a period when the brother was approximately 12 to 15 years old.  Further, it appears from the brother's 1983 statement and his 2013 argument that it was the Veteran providing the information concerning the alleged breakdowns in service, which he indicated in his 1983 statement was confusingly relayed by the Veteran.  Moreover, the Veteran's DD Form 214 reflects his military occupational specialty was military police.  It seems unlikely that a person having suffered a nervous breakdown would be assigned to a position usually requiring possession and use of a firearm.  Accordingly, the Board has not accepted the contentions that the Veteran's initial episodes of schizophrenia occurred during service as relayed by the Veteran and/or his brother.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain current mental health treatment records from the Atlanta VA Medical Center, dating since July 2, 2013. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination by a psychiatrist or psychologist.  The claims file and electronic VA treatment records should be reviewed.  After reviewing the claims file, the examiner must provide an opinion as to the following: 

a) Whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's psychiatric disability arose during service or is otherwise related to service.  In rendering this opinion, the examiner is advised that the Board has not accepted the contentions of the Veteran or his brother that he was treated for nervous breakdowns during service.  The examiner should explain his/her reasoning for the opinion provided.

b) If the examiner concludes that the Veteran's psychiatric disorder is not related to service, then the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's service-connected duodenal ulcer, status post subtotal gastrectomy (now post gastrectomy syndrome and ventral hernia) caused his psychiatric disorder.   The examiner should explain his/her reasoning for the opinion provided.

c) If not caused by the service connected disability, please provide an opinion as to whether the Veteran's service-connected duodenal ulcer status post subtotal gastrectomy (now post gastrectomy syndrome and ventral hernia) permanently worsened the Veteran's psychiatric disorder beyond natural progression (versus temporary or intermittent exacerbations of symptoms).  If the Veteran's service connected condition has resulted in a permanent worsening of schizophrenia beyond normal progression (aggravation) then the examiner should attempt to quantify the degree to which the service connected disability aggravates the psychiatric disorder.  The examiner should explain his/her reasoning for the opinion provided.  

d) If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completion of the above development, and any additional development deemed warranted, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

